Title: To James Madison from Samuel Coleman, 9 April 1803
From: Coleman, Samuel
To: Madison, James


Sir,
Richmond 9th. Apri⟨l 1803⟩
I have at last had time to weigh and repack the plate, and repack the Glass ware and porcelain which you desire may be sent to Washington. I shall with pleasure comply with that desire as soon as a proper opportunity offers; but residing in the country and very little versed in matters of the kind, I beg leave to suggest that the better mode will be for you to confide the business to some merchant in George Town or Alexandria who may have a Correspondent here through whom the five f⟨ir⟩st mentioned packages in the inclosed paper may be sent to either of those places. The insurance had also better be made there as I believe there is no one in this place who does any business of that kind. I have taken great pains in packing the Articles so as to secure their safety, and shall by proper superscriptions excite the care of those who may receive them for transportation. The expence which will be necessarily incurred here cannot be ascertained until the articles are shipped. I presume it will be inconsiderable. The plate remains in the Treasury; the other articles ⟨are in?⟩ my office in the Capitol ready for delivery. ⟨You wi⟩ll observe that several articles to be sent do not correspond with the memorandum forwarded to me. The porcelain plates are 6 short, the Table spoons 2 short, the English desert spoons 1 short and the Tea spoons 7 short. It is proper I should remark that on Colonel Monroe’s leaving this place his furniture of every sort was necessarily left in care of a servant woman in whom he placed confidence, and who, it is likely will be able to account for the deficiencies. I have the hon⟨or⟩ to be with perfect respect, Your most obed. Servant
Samuel Coleman.
 

   
   RC (DLC). Damaged by blots and torn corner.



   
   Coleman probably enclosed the “Invoice of sundry articles left in Richmond by Colo James Monroe” (DLC; 2 pp.; filed with Coleman to JM, 24 May 1803), which itemizes the contents of five boxes and a bale and gives the weight of each article of plate. The invoice corresponds in great part with the list Monroe sent JM on 7 Mar. 1803.


